Opinion issued April 16, 2015




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-15-00112-CV
                            ———————————
    IN RE MOTHER DOE AND FATHER DOE, INDIVIDUALLY AND AS
         NEXT FRIENDS OF JOHN DOE AND JANE DOE, Relators



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relators, Mother Doe and Father Doe, Individually and as next friends of

John Doe and Jane Doe, have filed a petition for writ of mandamus, challenging

the trial court’s December 16, 2014 “Joint Protective Order.” *


*
      The underlying case is Mother Doe and Father Doe, Individually and as next
      friends of John Doe and Jane Doe, Minors v. Beth Yeshurun Day School, Tom
      Elieff, Cindy Kirsch, and Kelli Sydow, cause number 1045092, pending in the
      County Civil Court at Law No. 2 of Harris County, Texas, the Honorable Theresa
      W. Chang presiding.
      We deny the petition for writ of mandamus. We dismiss any pending

motions as moot.

                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Brown and Lloyd.




                                        2